                             Case 19-00214      Doc 11     Filed 08/26/19   Page 1 of 2
Entered: August 26th, 2019


SO ORDERED
Date signed August 23, 2019
REGISTRY OF JUDGMENTS




                                   UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                              at Baltimore

         IN RE:
         DENNIS ALEXIS BRAVO,                          *       Case No.: 19-14335-MMH
                Debtor.
                                                       *       Chapter 7

         STATE OF MARYLAND                             *
         CENTRAL COLLECTION UNIT,
              Plaintiff,                               *

         v.                                            *       Adv. Pro. No.: 19-00214

         DENNIS ALEXIS BRAVO,                  *
              Defendant.
                                        *      *      *   *            *
                                                    JUDGMENT

                   In accordance with that Order entered contemporaneously herewith, it is, by the United

         States Bankruptcy Court for the District of Maryland, hereby:

                   ORDERED, that judgment is granted in favor of State of Maryland Central Collection

         Unit against Dennis Alexis Bravo in the amount of Two Thousand, Three Hundred Thirty-Six

         dollars and Eighty-Nine cents ($2,336.89), plus the cost of this action, Three Hundred Fifty

         dollars ($350.00), and post-judgment interest at the legal rate.
          Case 19-00214      Doc 11    Filed 08/26/19   Page 2 of 2




cc:

Dennis Alexis Bravo
8429 Maryland Rd.
Pasadena, MD 21122

Susan C. Scanlon, Esquire
Assistant Attorney General
State of Maryland Central Collection Unit
300 W. Preston St., Rm 407
Baltimore, MD 21201


                              END OF ORDER
